 

Exhibit 10.1

 

EXECUTION COPY

 

STANDSTILL AND STOCKHOLDER AGREEMENT

 

This STANDSTILL AND STOCKHOLDER AGREEMENT, dated as of February 13, 2014 (this
“Agreement”), is by and between Jos. A. Bank Clothiers, Inc., a Delaware
corporation (the “Company”), and Everest Topco LLC, a Delaware limited liability
company (“Everest”).

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company, Everest and Everest Holdings LLC are entering into a Membership
Interest Purchase Agreement, dated as of the date hereof (as it may be amended
from time to time, the “Acquisition Agreement”), pursuant to which, among other
things, the Company shall acquire from Everest all of the membership interests
of Everest Holdings LLC in consideration for cash and 5,000,000 shares, subject
to adjustment, of Company Common Stock (as defined below) (the “Acquisition”),
all upon the terms and subject to the conditions set forth in the Acquisition
Agreement;

 

WHEREAS, following the closing of the Acquisition under the Acquisition
Agreement (the “Closing”), Everest will Beneficially Own shares of Common Stock,
par value $0.01 per share of the Company (the “Company Common Stock”);

 

WHEREAS, the parties hereto desire to enter into this Agreement to establish
certain arrangements with respect to the shares of Company Common Stock
Beneficially Owned by Everest or the Stockholders (as defined in Section
1.5(d)), as well as restrictions on certain activities by Everest and the
Stockholders in respect of the Company and certain agreements relating to the
appointment of directors, and other related matters; and

 

WHEREAS, as a condition to the willingness of each party hereto to enter into
and perform its obligations under the Acquisition Agreement, each party hereto
has requested that the other party hereto enter into this Agreement, and each
party hereto has agreed to do so in order to induce the other party hereto to
enter into, and in consideration of it entering into, the Acquisition Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, including the willingness of
the parties hereto to enter into the Acquisition Agreement, and of the
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

 

 

  

ARTICLE I

Standstill Agreement

 

Section 1.1.          Everest and each Stockholder agrees that during the
Standstill Period (as defined in Section 1.5(c)), so long as the Company and the
Board of Directors of the Company (the “Board”) are in material compliance with
this Agreement, it and its and their respective controlled Affiliates,
directors, officers and employees (collectively, “Stockholder Entities”) shall
not, in any manner, directly or indirectly (unless requested in writing by the
Board):

 

(a)          participate in, effect or seek (including entering into any
discussions, negotiations, agreements or understandings with any Person (as
defined below) whether publicly or otherwise) to effect, or knowingly encourage
any individual, corporation, partnership, limited liability company,
association, trust or any other entity, organization or person, including a
government or political subdivision or any agency or instrumentality thereof
(any of the foregoing, a “Person”) to participate in, effect or so seek (whether
publicly or otherwise) to effect:

 

(i)          other than pursuant to the Acquisition (with respect to Everest) or
a distribution or other transfer from Everest in accordance with Section 1.4
(with respect to a Stockholder), the acquisition of, or obtaining any economic
interest in (including Beneficial Ownership), or any right to direct the voting
or disposition of, or any other right with respect to, by any Person (including
the Stockholder Entities), any securities of the Company, bank debt or
obligations for borrowed money of the Company or any of its Subsidiaries (or any
rights, options or other securities convertible into or exercisable or
exchangeable for such securities, bank debt or obligations for borrowed money
measured by the price or value of any securities of the Company or any of its
Affiliates, including any swaps or other derivative arrangements (“Derivative
Securities”)), in each case, whether or not any of the foregoing may be acquired
or obtained immediately or only after the passage of time or upon the
satisfaction of one or more conditions (whether or not within the control of
such party) pursuant to any agreement, arrangement or understanding (whether or
not in writing) or otherwise and whether or not any of the foregoing would give
rise to Beneficial Ownership, and, in each case, whether or not any of the
foregoing is acquired or obtained by means of borrowing of securities, operation
of any Derivative Security or otherwise, or make any public announcement with
respect to, or submit a proposal or offer with respect to the foregoing;

 

(ii)         any tender offer, exchange offer, merger, acquisition or other
business combination involving the Company or any of its Subsidiaries, or any
similar extraordinary transaction involving the purchase of all or substantially
all of the assets of the Company, or make any public announcement with respect
to, or submit a proposal or offer with respect to the foregoing;

 

(iii)        any recapitalization, restructuring, liquidation or dissolution
with respect to the Company or any of its Subsidiaries or any similar
extraordinary transaction involving a dividend or distribution of assets of the
Company; or

 

2

 

 

(iv)        any solicitation (or participation in any solicitation) of proxies
or consents to vote, or recommendation to other holders how to vote, any voting
securities of the Company with respect to the election of directors or any other
proposal to be considered at any annual or special meeting of stockholders of
the Company or for the call of a special meeting of stockholders, or present,
conduct, participate in or engage in any proposal or other type of referendum
(binding or non-binding), including for the nominations for directors (other
than as provided in Section 2.1), for consideration at any annual meeting or
special meeting of stockholders or the call of a special meeting of
stockholders;

 

(b)          form, join or participate in a partnership, limited partnership,
syndicate or other group, including a “group” (as such term is used in Section
13(d)(3) of the Exchange Act), with respect to the Company Common Stock, or
deposit any Company Common Stock in a voting trust or subject any Company Common
Stock to any voting agreement, other than in each case solely with its
Affiliates or Associates (each as defined in Section 1.5(a)) (which Affiliates
and Associates Everest or such Stockholder, as applicable, shall cause to be
subject to the same restrictions set forth herein as if they were parties
hereto) with respect to the Company Common Stock now or hereafter owned by
Everest or a Stockholder or their respective Affiliates or pursuant to this
Agreement;

 

(c)          otherwise act, alone or in concert with any other Person, to seek
to control or influence the management, Board or policies of the Company, or
initiate or take any action to obtain additional representation on the Board
(other than as provided in Article II hereof);

 

(d)          take any action which would, or would reasonably be expected to,
force the Company to make a public announcement regarding any of the types of
matters set forth in Sections 1.1(a)-(c) above;

 

(e)          without prejudice to Section 1.4, sell or dispose of, in a single
transaction or series of transactions, any Company Common Stock to any other
Person or “group” if any Stockholder Entity knows, or has reason to know, that
such Person or “group” holds or, after giving effect to any such sale or
disposition, would Beneficially Own 7.5% or more of the Company Common Stock,
unless such sale or disposition has been approved by a majority of the members
of the Board who are not Associates or Affiliates of Everest or a Stockholder
and who have not been designated or nominated to serve on the Board by Everest
or a Stockholder or any of its respective Affiliates, Associates or any persons
with whom Everest or a Stockholder has formed a “group”;

 

(f)          participate in any sale process regarding the Company unless (i)
such process is initiated by the Board and (ii) such participation is on the
same terms as those set by the Board and its advisors for other bidders involved
in such sale process;

 

(g)          (i) engage in transactions with respect to any debt of the Company
or any of its Subsidiaries (whether such transaction(s) is/are in the primary or
secondary market or otherwise), (ii) propose, commit on or to, participate in
and/or make a loan or other debt financing to the Company or any of its
Subsidiaries, (iii) propose, commit on or to, participate in

 

3

 

 

and/or provide debt financing to a prospective buyer regarding a transaction
involving the Company or any of its Subsidiaries, (iv) finance a third party’s
effort to make a loan or other debt financing to the Company or any of its
Subsidiaries or (v) take a security interest in any assets of the Company or any
of its Subsidiaries as collateral security for any loan or other debt; the term
“debt” as used in this Section 1.1(g) shall include, without limitation,
institutional debt (bank or otherwise), commercial paper, notes, debentures,
bonds, other evidence of indebtedness, and debt securities and debt instruments,
whether or not convertible into equity securities of the Company or any of its
Subsidiaries;

 

(h)          enter into any discussions or arrangements with any third party
with respect to any of the foregoing; or

 

(i)           seek or request permission to do (including through litigation)
any of the foregoing, request to amend or waive, or seek a release from, any
provision of this Article I (including this Section 1.1(i)), make or seek
permission to make disclosure publicly (in SEC filings or otherwise) of any
intention, plan or arrangement that is inconsistent with the foregoing, or
otherwise take, or solicit, cause or knowingly encourage any third party to
take, any action inconsistent with any of the foregoing.

 

Section 1.2.          Notwithstanding the foregoing provisions of Article I, the
terms of this Article I shall not (i) apply in connection with the exercise by
Everest or any of its Affiliates of any rights or remedies contemplated by this
Agreement, the Acquisition Agreement, the Ancillary Agreements (as defined in
the Acquisition Agreement) or any of the other agreements or instruments
executed in connection with any of the foregoing (as the same may be modified or
amended from time to time in accordance with their terms), or (ii) limit,
prevent, restrict or impair the ability of Everest or a Stockholder or any of
their respective Affiliates, directors, officers and employees (x) to acquire
Beneficial Ownership of any securities, rights or options to acquire any
securities, or any assets or businesses, of the Company or any of its
Subsidiaries, pursuant to (1) a dividend or distribution paid or made by the
Company on the outstanding Company Common Stock or (2) a split or subdivision of
the outstanding Company Common Stock, (y) to vote its voting securities
(directly or by proxy grant) at any annual or special meeting of stockholders or
otherwise or (z) to acquire or obtain any economic interest in, or take any
actions (including any of the actions that would not be permitted by Article I)
with respect to, any non-convertible debt of the Company or any of its
Subsidiaries (or any such economic interest), so long as Everest and its
Affiliated Stockholders, together with their respective Affiliates, do not
acquire an economic interest (including Beneficial Interest) in any such
non-convertible debt representing more than 20% of the outstanding principal
amount of any tranche of non-convertible debt of the Company and its
Subsidiaries.

 

Section 1.3.          Notwithstanding anything to the contrary in this
Agreement, it is understood and agreed that this Article I shall not apply to
and shall not prohibit, limit or restrict in any manner any actions by any
Everest Designee (as defined in Section 2.1) acting in such Everest Designee’s
capacity as a director of the Company.

 

Section 1.4.          Each of Everest and each Stockholder agrees that it will
not, and it shall cause its controlled Affiliates not to, in any manner,
directly or indirectly, sell or dispose of, in a

 

4

 

 

single transaction or series of transactions, any of the Company Common Stock
received by Everest pursuant to the Acquisition Agreement (such Company Common
Stock, the “Equity Consideration”), including by tendering any shares of Company
Common Stock into any issuer tender offer by the Company made pursuant to Rule
13e-4 of the Exchange Act; provided that (a) from and after the date that is six
months after the Closing, the foregoing restrictions shall not apply to 25% of
the Equity Consideration, (b) from and after the date that is one year after the
Closing, the foregoing restrictions shall not apply to 50% of the Equity
Consideration, and (c) from and after the date that is 18 months after the
Closing, the foregoing restrictions shall not apply to any of the Equity
Consideration; provided further that, notwithstanding the foregoing or Section
1.1(e), Everest and any Stockholder shall be entitled to distribute Company
Common Stock pro rata in accordance with its organizational documents in
existence as of the date hereof to any Person set forth on Exhibit A (each, an
“Approved Transferee”) so long as (1) prior to such distribution or transfer,
such Approved Transferee has duly executed and delivered to the Company a
Joinder Agreement in the form set forth on Exhibit B, (2) such distribution or
transfer is in compliance with or pursuant to an exemption from registration
available under the Securities Act of 1933, as amended (the “Securities Act”),
and any applicable state securities laws and such transaction complies with the
rules promulgated under the Securities Act and under such state securities laws
and (3) with respect to Approved Transferees that are not Affiliates of the
Seller, no such Approved Transferee, taken together with any of its Affiliates
that are Approved Transferees, shall be entitled to receive in such pro rata
distribution shares of Company Common Stock equal to more than 5% of the Equity
Consideration; provided further that, nothing in this Agreement shall prohibit,
limit, prevent, restrict or impair the ability of Everest or a Stockholder or
any of their respective Affiliates from selling or disposing of (including by
tendering or exchanging) any Company Common Stock in any tender offer, exchange
offer, merger, acquisition or other business combination transaction involving
the Company or any of its Subsidiaries or any transaction involving a Change of
Control of the Company or its Subsidiaries.

 

Section 1.5.          As used herein:

 

(a)          “Affiliate” or “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the Exchange Act.

 

(b)          “Beneficial Ownership” by a Person of a security means ownership by
such Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 of the Exchange
Act. For purposes of this Agreement, a Person shall be deemed to Beneficially
Own any securities Beneficially Owned by its Affiliates (including as Affiliates
for this purpose its officers and directors) or any “group” (within the meaning
of Section 13(d)(3) of the Exchange Act) of which such Person or any such
Affiliate is or becomes a member. The terms “Beneficially Own”, “Beneficially
Owned” and “Beneficial Owner” shall have correlative meanings to “Beneficial
Ownership.”

 

5

 

 

(c)          “Standstill Period” means the period beginning on the date hereof
and ending on the earlier of (i) if the Acquisition Agreement is terminated for
any reason, the effective date of such termination and (ii) the date that is 90
days after the first date after the Closing that Everest and its Affiliates and
the Approved Transferees numbered 1-6 on Exhibit A (whether or not such Approved
Transferees are Affiliates of Everest), taken together, cease to Beneficially
Own in the aggregate at least 5% of the issued and outstanding Company Common
Stock.

 

(d)          “Stockholder” means an Approved Transferee to whom Everest has
distributed Company Common Stock; provided that any such Approved Transferee
shall no longer be deemed a “Stockholder” hereunder from and after the time such
Approved Transferee ceases to Beneficially Own at least 5% of the aggregate
Company Common Stock distributed to such Approved Transferee by Everest.

 

ARTICLE II

Appointment of Directors

 

Section 2.1.          Appointment of Directors.

 

(a)          From and after the Closing, Everest shall have the right, so long
as Everest and the Stockholders are in material compliance with this Agreement
and subject to the approval of such individuals by the Board and the Nominating
and Governance Committee of the Board, to designate up to two individuals for
appointment to the Board (each such individual, an “Everest Designee”). To the
extent necessary to permit the designation of an Everest Designee, the size of
the Board shall be increased, and any such resulting vacancy shall be allocated
to the class of directors with the longest then-remaining term permissible under
the Company’s Certificate of Incorporation and Amended and Restated Bylaws as of
the date of the designation of such Everest Designee and such Everest Designee
shall be appointed to fill such vacancy. If after the Closing and prior to the
date on which Everest has designated both Everest Designees pursuant to this
Section 2.1(a) the Board increases the size of the Board other than for the
purpose of appointing an Everest Designee to the Board, such vacancy shall be
allocated to the class of directors with the shortest then-remaining term
permissible under the Company’s Certificate of Incorporation and Amended and
Restated Bylaws. Nothing in this Section 2.1 shall require the Company, the
Board or the Nominating and Governance Committee of the Board to change the
class of directors of an Everest Designee to other than the class of directors
to which such Everest Designee is initially designated The parties agree that,
provided such individuals are able and willing to serve as members of the Board,
the initial Everest Designees shall be Joshua Olshansky and Neale Attenborough.
Each Everest Designee shall be required to be an officer, director, employee,
operating executive or partner of Golden Gate Private Equity, Inc. or its
Affiliated funds.

 

(b)          The Company shall use its reasonable best efforts to appoint the
Everest Designees to the Board in accordance with Section 2.1(a) consistent with
the Company’s Certificate of Incorporation, Amended and Restated Bylaws and
corporate governance principles, which actions may include increasing the size
of the Board and allocating the resulting vacancy to the applicable class of
directors in accordance with Section 2.1(a). For the avoidance of doubt, the
Company shall not reduce the size of the Board in any manner that

 

6

 

 

would result in the removal of an Everest Designee or otherwise adversely impact
Everest’s designation rights under this Section 2.1. With respect to each
Everest Designee that is a director of the Company, the Company will use its
reasonable best efforts to facilitate the nomination, and election as a director
at each annual meeting of stockholders at which such Everest Designee’s term as
a director is expiring, including issuing a recommendation that such Everest
Designee be elected to the Board by the Company’s stockholders at each such
annual meeting by (i) the Nominating and Corporate Governance Committee of the
Board and (ii) the Board, subject to their respective approval of such
individual for nomination; provided, however, that Everest shall provide prompt
written notice to the Company and the Board if at any time Everest and any
Stockholders that are Affiliates of Everest, taken together, cease to
Beneficially Own in the aggregate in excess of the greater of (x) 10% of the
issued and outstanding Company Common Stock and (y) the minimum percentage of
issued and outstanding Company Common Stock that must be Beneficially Owned by a
stockholder of the Company to allow such stockholder to designate two directors
to the Board in accordance with the NASDAQ listing rules (including Listing Rule
5640) and related NASDAQ guidance (the “Applicable Threshold”), and, upon the
request of the Board at any time thereafter, Everest shall promptly cause one of
such Everest Designees (selected in Everest’s sole discretion) to resign
effective immediately and the number of Everest Designees that Everest has the
right to designate hereunder shall be reduced to one (it being understood that
if less than two Everest Designees are members of the Board as of the date that
Everest and any Stockholders that are Affiliates of Everest, taken together,
cease to Beneficially Own in the aggregate in excess of the Applicable
Threshold, no such resignation shall be required and the number of Everest
Designees that Everest has the right to designate hereunder shall be reduced to
one); provided, further, that Everest shall provide prompt written notice to the
Company and the Board if at any time Everest and any Stockholders that are
Affiliates of Everest, taken together, cease to Beneficially Own in the
aggregate at least 5% of the issued and outstanding Company Common Stock, and,
upon the request of the Board at any time thereafter, Everest shall promptly
cause any Everest Designee to resign effective immediately and the number of
Everest Designees that Everest has the right to designate hereunder shall be
reduced to zero. For the avoidance of doubt, Everest acknowledges and agrees
that this Agreement does not in any way restrict the Company’s rights with
respect to (x) calling and holding any annual meeting of stockholders, including
the right of the Company to adjourn, postpone, recess or delay the date of such
annual meetings consistent with applicable Law and the Board’s fiduciary duties
or (y) increasing the size of the Board.

 

(c)          Subject to Section 2.1(b), if an Everest Designee (or any successor
designee previously appointed pursuant to this Section 2.1(c)) dies, resigns,
becomes incapacitated or is no longer able to serve as a member of the Board at
any time, Everest shall be entitled to designate a replacement for such Everest
Designee, subject to the approval of such individuals by the Board and the
Nominating and Governance Committee of the Board, to hold office for the
remaining unexpired term of such Everest Designee (or any successor designee
previously appointed pursuant to this Section 2.1(c)). The Company shall take
all actions necessary to appoint such successor designee to the Board in
accordance with this Section 2.1(c) consistent with the Company’s Certificate of
Incorporation, Amended and Restated Bylaws and corporate governance principles.
Any such successor designee who becomes a member of the Board member pursuant to
this Section 2.1(c) shall be deemed to be an “Everest Designee” for all purposes
under this Agreement.

 

7

 

 

(d)          Each Everest Designee shall agree to be bound by all policies,
guidelines, procedures and codes of conduct generally applicable to non-employee
directors, and shall provide information with respect to such Everest Designee
as would be required to be disclosed in connection with the solicitation of
proxies for the election of the Everest Designees as a director in an election
contest, or would otherwise be required in connection with such solicitation, in
each case pursuant to Regulation 14A (or any successor provision) under the
Exchange Act and the rules thereunder, or would be required pursuant to the
rules of any national securities exchange on which any securities of the Company
are listed or over-the-counter market on which any securities of the Company are
traded. The compensation (including equity-based compensation) and rights to
indemnity of, and reimbursement of expenses incurred by, the Everest Designees
that are members of the Board will be the same as those provided to other
non-employee directors generally. When evaluating a prospective Everest Designee
for membership on the Board, the Board and the Nominating and Governance
Committee shall apply the same review processes and standards as each of them,
respectively, applies to other prospective non-employee directors generally.

 

(e)          The Company acknowledges that the Everest Designees may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by sources other than the Company (directly or indirectly, including
through insurance provided by the Company) with respect to such Everest
Designees’ association with the Company and its Subsidiaries (“Other
Indemnitors”). Notwithstanding the existence of any Other Indemnitor with
respect to any Everest Designee, the Company shall be the indemnitor of first
resort (i.e., the Company’s obligations for indemnification and expense
advancement to an Everest Designee are primary and any obligations of any Other
Indemnitor to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by an Everest Designee are secondary) with
respect to any such Everest Designees’ association with the Company and its
subsidiaries. The Company further agrees that no advancement or payment by the
Other Indemnitors on behalf of any Everest Designee with respect to any claim
for which such Everest Designee has sought indemnification from the Company
shall affect the foregoing, and such Other Indemnitors shall have a right of
contribution and/or be subrogated to the extent of any such advancement or
payment to all of the rights of recovery of such Everest Designee against the
Company. The Other Indemnitors shall be express third party beneficiaries of the
terms of this Section 2.1(e).

 

(f)          In the event that the Nominating and Governance Committee or the
Board relies on any provision of this Section 2.1 to exclude an Everest Designee
from management’s slate of nominees (or otherwise take adverse action with
respect to any such Everest Designee, including failing to recommend the
election of such Everest Designee), the Nominating and Governance Committee and
the Board shall afford Everest a reasonable opportunity to select a replacement
Everest Designee for inclusion on management’s slate of nominees.

 

(g)          For the avoidance of doubt, (a) the rights of Everest pursuant to
this Section 2.1 are personal to Everest and may not be transferred, assigned or
otherwise disposed of, to any Person, by operation of law or otherwise and (b)
this Section 2.1 shall be void and have no further force and effect if the
Acquisition Agreement is terminated for any reason.

 

8

 

 

ARTICLE III

Representations and Warranties of Everest

 

Everest hereby represents and warrants to the Company as follows:

 

Section 3.1.          Organization. Everest is a limited liability company duly
organized and validly existing under the laws of the State of Delaware. Everest
has all requisite limited liability company power and authority to carry on its
business as now being conducted and to own, lease and operate its properties and
assets.

 

Section 3.2.          Authority. Everest has full limited liability company
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance by Everest of this Agreement and each of
the transactions contemplated hereby have been duly and validly authorized and
no additional authorization or consent is required in connection with the
execution, delivery and performance by Everest of this Agreement or the
consummation of any of the transactions contemplated hereby.

 

Section 3.3.          Binding Effect. This Agreement has been duly executed and
delivered by Everest, and, subject to the due authorization and execution and
delivery by the Company this agreement is the legal, valid and binding
obligation of Everest, in accordance with its terms, subject to the Laws of
general application relating to bankruptcy, insolvency, reorganization and the
relief of debtors and rules of law governing specific performance, injunctive
relief, or other equitable remedies.

 

Section 3.4.          Distribution. With respect to Approved Transferees that
are not Affiliates of Everest, no such Approved Transferee, taken together with
any of its Affiliates that are Approved Transferees, would be entitled to
receive more than 5% of any pro rata distribution made by Everest in accordance
with the organizational documents of Everest in existence as of the date hereof.

 

Section 3.5.          Consents and Approvals. Except as may be set forth in the
Acquisition Agreement and in Everest’s Disclosure Letter thereto (including
filings as may be required under applicable securities laws) and any filing
required under Section 13 or 16 under the Exchange Act, Everest is not required
to obtain any authorization, waiver, consent or approval of, or make any filing
or registration with, or give any notice to, any Government Entity or to obtain
any permit, authorization, consent, or approval in connection with the
execution, delivery and performance by Everest of this Agreement or any of the
transactions contemplated hereby.

 

Section 3.6.          Non-Contravention. The execution, delivery and performance
by Everest of this Agreement and the consummation by Everest of the transactions
contemplated hereby, do not and will not, with or without the giving of notice,
the lapse of time or both, (i) conflict with or violate any provision of the
organizational documents of Everest, (ii) assuming the receipt of all consents,
approvals, waivers and authorizations and the making of the notices and filings
(x) referred to in Section 3.5 or (y) required to be received or made by the
Company, as contemplated by Section 4.4 and Section 4.5, conflict with, or
result in the breach of, or

 

9

 

 

constitute a default under, or result in the termination, claim, lien,
encumbrance, security interest, vesting, cancellation, modification or
acceleration of any right or obligation of Everest under, or result in a loss of
any benefit to which Everest is entitled under, any Contract, Benefit Plan or
other agreement or instrument binding upon Everest or any of its Subsidiaries or
to which the property of Everest or any of its Subsidiaries is subject,
(iii) assuming the receipt of all consents, approvals, waivers and
authorizations and the making of notices and filings (A) referred to in Section
3.5 or (B) required to be received or made by any of the Company or any of its
Affiliates, violate or result in a breach of or constitute a default under any
law to which Everest is subject or under any authorization, waiver, consent or
approval of Everest, other than, in the case of clauses (ii) and (iii), any
conflict, breach, default, termination, claim, lien, encumbrance, security
interest, vesting, cancellation, modification, acceleration or loss that would
not, individually or in the aggregate, reasonably be expected to impair or delay
materially the ability of Everest to consummate the transactions contemplated
hereby.

 

Section 3.7.          Acknowledgement. Everest understands and acknowledges that
the Company is entering into the Acquisition Agreement in reliance upon its
execution, delivery and performance of this Agreement.

 

ARTICLE IV

Representations and Warranties of the Company

 

The Company hereby represents and warrants to Everest as follows:

 

Section 4.1.          Organization. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware,
and the Company, has all requisite corporate power and authority to carry on its
business as now being conducted and to own, lease and operate its properties and
assets.

 

Section 4.2.          Corporate Authorization; Validity of Agreement; Necessary
Action. The Company has full corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance by
the Company of this Agreement and each of the transactions contemplated hereby
have been duly and validly authorized and no additional corporate or stockholder
authorization or consent is required in connection with the execution, delivery
and performance by the Company of this Agreement or the consummation of any of
the transactions contemplated hereby.

 

Section 4.3.          Binding Effect. This Agreement has been duly executed and
delivered by the Company, and, subject to the due authorization and execution
and delivery by Everest, this Agreement is the legal, valid and binding
obligation of the Company, in accordance with its terms, subject to the laws of
general application relating to bankruptcy, insolvency, reorganization and the
relief of debtors and rules of law governing specific performance, injunctive
relief, or other equitable remedies.

 

Section 4.4.          Consents and Approvals. Except as may be set forth in the
Acquisition Agreement and in the Company’s Disclosure Letter thereto (including
filings as may be required

 

10

 

 

under applicable securities laws) and any filing required under Section 13 or 16
under the Exchange Act, the Company is not required to obtain any authorization,
waiver, consent or approval of, or make any filing or registration with, or give
any notice to, any Government Entity or to obtain any permit, authorization,
consent, or approval in connection with the execution, delivery and performance
by the Company of this Agreement or the consummation of any of the transactions
contemplated hereby.

 

Section 4.5.          Non-Contravention. The execution, delivery and performance
by the Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby, do not and will not, with or without the
giving of notice, the lapse of time or both, (i) conflict with or violate any
provision of the organizational documents of the Company, (ii) assuming the
receipt of all consents, approvals, waivers and authorizations and the making of
the notices and filings (x) referred to in Section 4.4 or (y) required to be
received or made by Everest, as contemplated by Section 3.5 and Section 3.6,
conflict with, or result in the breach of, or constitute a default under, or
result in the termination, claim, lien, encumbrance, security interest, vesting,
cancellation, modification or acceleration of any right or obligation of the
Company under, or result in a loss of any benefit to which the Company is
entitled, under, any Contract, Benefit Plan or other agreement or instrument
binding upon the Company or any of its Subsidiaries or to which the property of
the Company or any of its Subsidiaries is subject, (iii) assuming the receipt of
all consents, approvals, waivers and authorizations and the making of notices
and filings (A) referred to in Section 4.4 or (B) required to be received or
made by Everest or any of its respective Affiliates, violate or result in a
breach of or constitute a default under any law to which the Company is subject
or under any authorization, waiver, consent or approval of the Company, other
than, in the case of clauses (ii) and (iii), any conflict, breach, default,
termination, claim, lien, encumbrance, security interest, vesting, cancellation,
modification, acceleration or loss that would not, individually or in the
aggregate, reasonably be expected to impair or delay materially the ability of
the Company to perform its obligations hereunder.

 

ARTICLE V

Covenants of Everest and the Stockholders

 

Everest and each Stockholder covenants and agrees as follows:

 

Section 5.1.          Documentation and Information. Everest and each
Stockholder (a) consents to and authorizes the publication and disclosure by the
Company and its Affiliates of its identity and holdings of Company Common Stock
and the nature of its commitments and obligations under this Agreement in any
announcement or disclosure required by the SEC, any other Government Entity, any
proxy statement, or any other disclosure document in connection with the
Acquisition or any of the other transactions contemplated by the Acquisition
Agreement or this Agreement or otherwise required by Law, and (b) agrees
promptly to give to the Company any information the Company may reasonably
require for the preparation of any such disclosure documents, which information
shall not contain any untrue statement of a material fact or omit to state a
material fact necessary to make such information not misleading. Everest and
each Stockholder agrees to promptly notify the Company of any required
corrections with respect to any written information supplied by it specifically
for use in any such disclosure

 

11

 

 

document, if and to the extent that any such information shall have become false
or misleading in any material respect.

 

Section 5.2.          SEC Filings. Everest and each Stockholder shall provide
the Company and its counsel with a copy of the initial Schedule 13D to be filed
by Everest or the Stockholder, as applicable, with respect to the Company, and
any proposed amendment thereto, at least 24 hours in advance of filing such
initial Schedule 13D or such amendment, as the case may be, with the SEC and
shall consider any reasonable comments thereto proposed in a timely manner by
the Company.

 

ARTICLE VI

Termination

 

Section 6.1.          This Agreement and the covenants and agreements set forth
in this Agreement shall automatically terminate (without any further action of
the parties) upon termination of the Standstill Period. In the event of
termination of this Agreement pursuant to this Section 6.1, this Agreement shall
become void and of no effect with no liability on the part of any party;
provided, however, no such termination shall relieve any party from liability
for any willful and material breach hereof prior to such termination; provided
further, that the provisions set forth in this Article VI and Article VII shall
survive the termination of this Agreement.

 

ARTICLE VII

Miscellaneous

 

Section 7.1.          Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE (WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAW THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION).

 

(b)          Each of the parties hereto unconditionally and irrevocably
(i) consents and submits to the exclusive jurisdiction of the Delaware Court of
Chancery or, in the event that such court does not have jurisdiction over the
dispute, to the federal district court of the District or Delaware or to the
courts of the State of Delaware (the “Delaware Courts”) in connection with any
dispute that arises out of or relates to this Agreement or any of the agreements
or transactions contemplated by this Agreement, (ii) hereby irrevocably and
unconditionally waives any and all jurisdictional, venue and forum non
conveniens objections or defenses that such party may have in any such action
and agrees that it will not attempt to deny or defeat such jurisdiction by
motion or other request for leave from any such Delaware Court; (iii) agrees
that it will not bring any action arising out of or relating to this Agreement
or any other agreement or the transactions contemplated hereby or thereby in any
court other than the Delaware and (iv) consents to service of process in the
manner provided for notices in Section 7.5. Notwithstanding the previous
sentence, a party may commence any such action in a court other

 

12

 

 

than the Delaware Courts solely for the purpose of enforcing an order or
judgment issued by one of such courts.

 

(c)          EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION UNDER THIS AGREEMENT. THE PARTIES HERETO
AGREE THAT ANY OR ALL OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG
THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY COURT ACTION OR
PROCEEDING WHATSOEVER BETWEEN THEM THAT IS PERMITTED UNDER THIS AGREEMENT SHALL
INSTEAD BE TRIED IN A DELAWARE COURT BY A JUDGE SITTING WITHOUT A JURY.

 

Section 7.2.          Specific Performance. Each of the parties hereto
acknowledges and agrees that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached, and that monetary damages, even
if available, would not be an adequate remedy therefor. It is accordingly agreed
that the parties hereto shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the performance
of terms and provisions of this Agreement in any court referred to in Section
7.1, without proof of actual damages (and each party hereby waives any
requirement for the securing or posting of any bond or other security against it
in connection with such remedy), this being in addition to any other remedy to
which a party may be entitled at law or in equity. Each party hereto hereby
consents to the right of the other parties hereto to the issuance of such
injunction or injunctions, and to the grant of such injunction or injunctions.
Each party hereto further agree not to assert that a remedy of specific
enforcement is unenforceable, invalid, contrary to Law or inequitable for any
reason, nor to assert that a remedy of monetary damages would provide an
adequate remedy for any such breach.

 

Section 7.3.          Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by any of the parties hereto without the
prior written consent of the other party. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and permitted assigns.

 

Section 7.4.          Amendments; Waivers. This Agreement may not be amended
except by an instrument in writing signed on behalf of the Company and Everest,
it being understood that nothing in this Agreement shall be deemed to prohibit
Everest from requesting on a confidential basis an amendment to this Agreement
or waiver or modification of its obligations hereunder. Any agreement on the
part of a party to any amendment or waiver shall be valid only if set forth in
an instrument in writing signed on behalf of such party. The failure of a party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.

 

13

 

 

Section 7.5.          Notices.

 

(a)          All notices and communications hereunder shall be deemed to have
been duly given and made if in writing and if (i) served by personal delivery
upon the party for whom it is intended, when delivered, or if delivered by (ii)
overnight mail, return receipt requested, one Business Day following the day on
which such notice is sent, (iii) if delivered by United States mail, five days
after being mailed, certified or registered mail with postage prepaid, or (iv)
if sent by facsimile or email, upon written confirmation of transmission, in
each case, to the Person at the address set forth below, or such other address
as may be designated in writing hereafter, in the same manner, by such Person:

 

If to Everest:

 

c/o Golden Gate Capital

One Embarcadero Center, 39th Floor

San Francisco, California 94111

Phone: 415-983-2700

Fax:     415-983-2701

Attention:      Stephen Oetgen, Esq.

 

with a copy to:

 

Kirkland & Ellis LLP

555 California Street, 27th Floor

San Francisco, California 94104

Phone: 415-439-1400

Fax:     415-439-1500

Attention:      Mikaal Shoaib, Esq.

Jeremy M. Veit, Esq.

 

If to the Company:

 

Jos. A. Bank Clothiers, Inc.

500 Hanover Pike

Hampstead, Maryland 21074

Phone: (410) 239-2700

Fax:     (410) 239-5716

Attention:      General Counsel

 

14

 

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Phone: (212) 735-3000

Facsimile: (212) 735-2000

Attention:      Paul T. Schnell

Jeremy D. London

 

(b)                       The failure to provide notice in accordance with the
required timing, if any, set forth herein shall affect the rights of the party
providing such notice only to the extent that such delay actually prejudices the
rights of the party receiving such notice.

 

Section 7.6.          Expenses. All fees and expenses incurred in connection
with this Agreement and the transactions contemplated by this Agreement shall be
paid by the party incurring such fees or expenses.

 

Section 7.7.          Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule, Law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party or such party waives its rights under this
Section 7.7 with respect thereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated by this Agreement are fulfilled to the
extent possible.

 

Section 7.8.          Entire Agreement; No Third Party Beneficiaries. This
Agreement, the Acquisition Agreement (including the exhibits, the annexes and
the disclosure letters thereto) and the other Ancillary Agreements (as defined
in the Acquisition Agreement) constitute the entire agreement, and supersedes
all prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter of this Agreement. This Agreement is
not intended to confer upon any Person other than the parties hereto any rights
or remedies.

 

Section 7.9.          Interpretation.

 

(a)          Capitalized terms used herein without definition shall have the
respective meanings ascribed to them in the Acquisition Agreement.

 

(b)          When a reference is made in this Agreement to an Article or a
Section, such reference shall be to an Article or a Section of this Agreement
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Any capitalized term used in any Schedule or
Exhibit but not otherwise defined therein shall have the meaning assigned to
such term in this

 

15

 

 

Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “hereto”, “hereby”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
term “or” is not exclusive. The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if”. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms. Any
agreement, instrument or Law defined or referred to herein means such agreement,
instrument or Law as from time to time amended, modified or supplemented, unless
otherwise specifically indicated. References to a person are also to its
permitted successors and assigns. Unless otherwise specifically indicated, all
references to “dollars” and “$” will be deemed references to the lawful money of
the United States of America.

 

Section 7.10.         Counterparts. This Agreement may be executed in
counterparts, each of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

 

Section 7.11.         No Strict Construction. The parties hereto acknowledge
that this Agreement has been prepared jointly by them and shall not be strictly
construed against any party hereto.

 

[SIGNATURE PAGE FOLLOWS]

 

16

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  JOS. A. BANK CLOTHIERS, INC.           By: /s/ Charles D. Frazer     Name:
Charles D. Frazer     Title: Senior Vice President-General Counsel          
EVEREST TOPCO LLC           By: /s/ Michael R. Egeck     Name: Michael R. Egeck
    Title: President and Chief Executive Officer

 



 

